IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-87,946-01


                           IN RE ANTHONY RAY BOSLEY, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1364788-A IN THE 209TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 209th District Court of Harris County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       On February 7, 2018, this Court held this matter in abeyance and ordered the District Clerk

of Harris County to respond as to why this Court had not yet received Relator’s habeas application.

On March 26, this Court received a response from Harris County, which shows that the Harris

County District Attorney acknowledged receipt of Relator’s habeas application on September 29,
                                                                                                    2

2017, and that the trial court signed an order designating issues on February 20, 2018. The trial

court’s order designating issues was not timely entered, and therefore the Harris County District

Clerk had a duty to forward the habeas application to this Court no later than thirty-five days after

the District Attorney was served with a copy of the application. TEX . CODE CRIM . PROC. Art. 11.07,

§ 3(c).

          Respondent, the District Clerk of Harris County, is ordered to forward Relator’s habeas

application to this Court immediately, with or without findings of fact and conclusions of law from

the trial court. This application for leave to file a writ of mandamus shall be held in abeyance until

Respondent has submitted the appropriate response. Such response shall be submitted within 30

days of the date of this order.

Filed: April 18, 2018

Do not publish.